         Case 1:20-cv-01002-APM Document 76 Filed 05/29/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 CONFEDERATED TRIBES OF THE
 CHEHALIS RESERVATION et al.,

               Plaintiffs,

       v.                                       Case No. 1:20-cv-01002-APM

 STEVEN MNUCHIN, in his official capacity
 as the Secretary of the Treasury,

          Defendant.
 CHEYENNE RIVER SIOUX TRIBE et al.,

               Plaintiffs,

       v.                                       Case No. 1:20-cv-0159-APM

 STEVEN MNUCHIN, in his official capacity
 as the Secretary of the Treasury,

            Defendant.
 UTE INDIAN TRIBE OF THE UINTAH
 AND OURAY INDIAN RESERVATION,

               Plaintiff,

        v.                                      Case No. 1:20-cv-1070-APM

 STEVEN MNUCHIN, in his official capacity                CONSOLIDATED CASES
 as the Secretary of the Treasury,

               Defendant.

     JOINT MOTION FOR SUMMARY JUDGEMENT BY CHEYENNE RIVER
 PLAINTIFFS, NAVAJO NATION, AND UTE INDIAN TRIBE OF THE UINTAH AND
                     OURAY INDIAN RESERVATION

       Pursuant to Federal Rule of Civil Procedure 56(a), Local Civil Rule 7(h), and this Court’s

May 13, 2020, Minute Order, Plaintiffs Cheyenne River Sioux Tribe, Rosebud Sioux Tribe,

Oglala Sioux Tribe, Nondalton Tribal Council, Arctic Village Council, Native Village of

Venetie Tribal Government, Navajo Nation, and Ute Indian Tribe respectfully move the Court to

grant summary judgment in their favor against Defendant Steven Mnuchin. In accordance with
         Case 1:20-cv-01002-APM Document 76 Filed 05/29/20 Page 2 of 4



Local Civil Rule 7(h)(2), a statement of undisputed facts is not required. This Motion is

supported by the attached Memorandum in Support of Motion for Summary Judgment.

Pursuant to Local Civil Rule 7(c), a proposed order is also attached to this Motion.



       RESPECTFULLY SUBMITTED this 29th day of May, 2020.

                                            /s/ Nicole E. Ducheneaux
                                            Nicole E. Ducheneaux (D.C. Bar No. NE001)
                                            BIG FIRE LAW & POLICY GROUP LLP
                                            1404 South Fort Crook Road
                                            Bellevue, NE 68005
                                            Telephone: (531) 466-8725
                                            Facsimile: (531) 466-8792
                                            Email: nducheneaux@bigfirelaw.com

                                            Counsel for Plaintiff Cheyenne River Sioux Tribe

                                            /s/ Natalie A. Landreth
                                            /s/ Erin C. Dougherty Lynch
                                            /s/ Matthew N. Newman
                                            /s/ Wesley James Furlong
                                            /s/ Megan R. Condon
                                            Natalie A. Landreth (D.D.C. Bar No. AK0001)
                                            Erin C. Dougherty Lynch (pro hac vice)
                                            Matthew N. Newman (pro hac vice)
                                            Wesley James Furlong (D.D.C. Bar No. AK0003)
                                            Megan R Condon (pro hac vice)
                                            NATIVE AMERICAN RIGHTS FUND
                                            745 West 4th Avenue, Suite 502
                                            Anchorage, AK 99501
                                            Telephone: (907) 276-2466
                                            Facsimile: (907) 276-2466
                                            Email: landreth@narf.org
                                            dougherty@narf.org
                                            mnewman@narf.org
                                            wfurlong@narf.org
                                            mcondon@narf.org

                                            Counsel for Plaintiffs Rosebud Sioux Tribe,
                                            Nondalton Tribal Council, Arctic Village Council,
                                            Native Village of Venetie Tribal Government
                          /s/ Jennifer
Case 1:20-cv-01002-APM Document   76 Bear
                                       FiledEagle
                                             05/29/20 Page 3 of 4
                          Jennifer Bear Eagle (pro hac vice)
                          OGLALA SIOUX TRIBE LEGAL
                          DEPARTMENT
                          P.O. Box 1204
                          Pine Ridge, S.D. 57770
                          Telephone: (605) 867-2138
                          Facsimile: (605) 867-2140
                          Email: jenniferbe@ostlegal.org

                             Counsel for Plaintiff Oglala Sioux Tribe

                             s/ Jeffrey S. Rasmussen
                             Jeffrey S. Rasmussen, Pro Hac ice
                             Admission
                             Frances C. Bassett, Pro Hac Vice
                             Admission
                             Jeremy J. Patterson, Pro Hac Vice
                             Admission
                             NATIVE LAW GROUP
                             357 S. McCaslin Blvd., Suite 200
                             Louisville, Colorado 80027
                             Phone: 303-926-5292 / Fax:
                             303-926-5293
                             JRasmussen@nativelawgroup.com
                             FBassett@nativelawgroup.com
                             JPatterson@nativelawgroup.com


                             s/ Rollie E. Wilson
                             Rollie E. Wilson (D.C. Bar No.
                             1008022)
                             NATIVE LAW GROUP
                             601 Pennsylvania Ave., NW, South
                             Bldg., Suite 900
                             Washington, D.C. 20004
                             Phone: 202-340-8232
                             Fax: 202-639-8238
                             Email: RWilson@nativelawgroup.com

                             Counsel for Plaintiff Ute Indian Tribe
                             of the Uintah and Ouray Indian
                             Reservation

                             /s/ Paul Spruhan
                             Paul Spruhan, D.C. Bar No. AZ0017
                             Assistant Attorney General
                             Navajo Department of Justice
                             P.O. Box 2010
                             Window Rock, AZ 86515
                             (928) 871-6345
                             Email: pspruhan@nndoj.org

                             Counsel for Plaintiff Navajo Nation
         Case 1:20-cv-01002-APM Document 76 Filed 05/29/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of May, 2020, I electronically filed the foregoing
CHEYENNE RIVER PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.




                                            /s/ Nicole E. Ducheneaux
                                            Nicole E. Ducheneaux (D.C. Bar No. NE001)
                                            BIG FIRE LAW & POLICY GROUP LLP
                                            1404 South Fort Crook Road
                                            Bellevue, NE 68005
                                            Telephone: (531) 466-8725
                                            Facsimile: (531) 466-8792
                                            Email: nducheneaux@bigfirelaw.com
